DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/21/2022.
Claims 1-7, 10-18, and 21-41 are pending.
Claims 1, 2, 12, 13, 21, 24-29, 32-34, and 37 are amended.
Claims 8, 9, 19, and 20 are cancelled.
Claims 37-41 are added.
Claims 37-41 are added are amended by the instant Examiner’s Amendment. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/21/2022.
Regarding the IDS dated 04/21/2022, the Examiner notes that a bonafide effort has been made on the part of the Examiner to consider every reference submitted with the IDS, however due to the extensive submission of US Patents, US Patent Publications, Foreign Patents, and NPL references (in either quantity and/or combined length), the Examiner is unable to thoroughly review each and every reference in detail.  Therefore, Applicant is urged to specifically disclose, if they are aware, of any passage or passages of the submitted references which are directly relevant to patentability of the instant application's claims, if it is suspected that said passages have been unintentionally overlooked by the Examiner.  This is required under Applicant's duty of candor and good faith.  See MPEP 2001.04. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheila Martinez-Lemke on 04/27/2022.

Claim 38 has been replaced with the following:
The method of Claim 1, wherein the statistical assessment is (i) a straight average, (ii) a mean, or (iii) a weighted average of multiple input readings taken during the current lockout period.

Claim 39 has been replaced with the following:
The controller of Claim 12, wherein the statistical assessment is (i) a straight average, (ii) a mean, or (iii) a weighted average of multiple input readings taken during the current lockout period.

Claim 40 has been replaced with the following:
The non-transitory computer readable medium program instructions of claim 28, wherein the statistical assessment is (i) a straight average, (ii) a mean, or (iii) a weighted average of multiple input readings taken during the current lockout period.


Claim 41 has been replaced with the following:
The system of claim 33, wherein the statistical assessment is (i) a straight average, (ii) a mean, or (iii) a weighted average of multiple input readings taken during the current lockout period.


Allowable Subject Matter

Claims 1-7, 10-18, and 21-41 are allowed.

The following is an examiner's statement of reasons for allowance:

While Brown discloses an electrochromic tintable window and controlling a tintable window using one or more thresholds such that when input reading of environmental conditions cross a threshold, the tint of the window is transitioned and then transitioning is suspended for a time period, and while Chambers teaches a window shading treatment that reduces distractions to occupants by not moving a window shade during a planning period by setting the state of the shade at a determined position that is expected at the end of the period by analyzing previous days historical readings during the planning period time block, none of the references taken either alone or in combination with the prior art of record specifically disclose a method, controller, product, or system for controlling a tintable window using a statistical assessment of readings during a current lockout period, including:

(Claim 1) "…one or more threshold values of one or more environmental conditions for a defined time period; (b) if one or more input readings taken during the defined time period of the one or more environmental conditions cross one or two of the one or more threshold values, (I) transitioning tint of the tintable window and then (II) starting a current lockout period during which there is no transitioning of the tintable window; and (c) after the current lockout period, transitioning to, or holding at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period.",


(Claim 12) "… one or more threshold values of one or more environmental conditions for a defined time period; if one or more input readings taken during the defined time period of the one or more environmental conditions cross one or two threshold values, (I) send, or direct sending of, tint instructions to the pulse width modulator to transition tint of the tintable window and then (II) start a current lockout period during which there is no transitioning of the tintable window; and after the current lockout period, transitioning to, or directing transition to, or holding at, or directing holding at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period.",

(Claim 28) “…one or more threshold values of one or more environmental conditions for a defined time period; (b) if one or more input readings taken during the defined time period of the one or more environmental conditions cross one or two of the one or more threshold values, (I) transitioning, or directing 7Attorney Docket No: VIEWPO96US Serial No.: 16/303,384 Response to Non-Final Office Action mailed January 21, 2022 transition of, tint of the tintable window and then (II) starting, or directing starting of, a current lockout period during which there is no transitioning of the tintable window; and (c) after the lockout period, transitioning to, directing transition to, holding at, or directing holding at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period.",

(Claim 33) “…one or more threshold values of environmental conditions for a defined time period; (c) transmit directions that, if the one or more input readings taken during the defined time period of the one or more environmental conditions cross one or two of the one or more threshold values, (I) transition tint of the tintable window and then (I) start a current lockout period during which there is no transitioning of the tintable window; and (d) transmit directions that, after the current lockout period, transition to, or hold at, a tint state determined in part using a statistical assessment of one or more input readings taken during the current lockout period.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117